Case 1:20-cv-24342-RNS Document 6-2 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                                   STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  PAYRANGE INC.,

                  Plaintiff,                               CASE NO.: 1:20-cv-24342-RNS

           v.

  KIOSOFT TECHNOLOGIES, LLC and
  TECHTREX, INC.,

                  Defendants.


              ORDER GRANTING MOTION FOR NEIL N. DESAI TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

           THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
  Neil N. Desai, Consent to Designation, and Request to Electronically Receive Notices of
  Electronic Filing, pursuant to the Rules Governing the Admission, Practice, Peer Review, and
  Discipline of Attorneys in the United States District Court for the Southern District of Florida and
  Section 2B of the CM/ECF Administrative Procedures. This Court having considered the motion
  and all other relevant factors, it is hereby
           ORDERED AND ADJUDGED that:
           The Motion is GRANTED. Neil N. Desai may appear and participate in this action on
  behalf of Plaintiff, PayRange Inc. The Clerk shall provide electronic notification of all electronic
  filings to Neil N. Desai at ndesai@wsgr.com.
           DONE AND ORDERED in Chambers at                                              , Florida, this
  day of                                         .



                                                            ROBERT N. SCOLA, JR.
                                                            United States District Judge

  Copies furnished to: All Counsel of Record
